DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and  9-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by TYLER et al., US 20150151142 A1 hereinafter "TYLER".
Regarding claims 1 and 9, TYLER discloses a closed-loop system and method for monitoring and/or treating brain function of a person (apparatus “10” of Fig. 1A [0053] comprise a processor “22” that comprise  instructions “28” [0055] of  Fig. 2B that constitute a closed-loop system [0130], specifically, at “204” transcranial ultrasound neuromodulation is delivered via one or more ultrasound transducers to the subject at “207”, from delivered ultrasound neuromodulation, measurement of brain activity, cognitive function etc., is performed at “209”, the efficacy and actual targeting of transcranial ultrasound neuromodulation are compared to baseline, a desired value, and/or a value previously measured at “206” to determine whether targeting of transcranial ultrasound neuromodulation should be adjusted at “201” and at “202” adjusting is performed if necessary) comprising:
a capacitive micromachined ultrasound transducer (CMUT) device that transmits ultrasound radiation to the brain of the person and receives and detects an ultrasound signal generated in the brain of the person ([0053], [0107]); and
a processor (“18” and/or “22” Fig. 1A [0053, 0055 ]) that assesses the received ultrasound signal to determine brain function (process of Fig. 2B is performed by processor “18” and/or “22” at step “209” and “206” an assessment of received ultrasound signal is performed, note brain activity and cognitive functions are aspects of brain activity [0130]) and controls further transmission of ultrasound radiation (at step “202”) from the CMUT device based on the determined brain function.
Regarding claims 2 and 10, TYLER discloses in [0177], “transcranial ultrasound neuromodulation can be used to 'chase' patterns of neuronal activity, such as chasing abnormal activity occurring due to seizure” i.e., assess a likelihood of a seizure; Examiner’s  note: neuronal activity indicative of seizure must necessarily be above a certain threshold that is associated with the seizure. To continue, as discussed in claim 1 above, this step occurs at “209” in Fig. 2, and at “202” necessary adjustments are made based on the comparison at “206” which in case of a seizure would be necessarily above a threshold characterized by seizure. 
Regarding claim 3, TYLER discloses in [0107] wherein the system comprises am array of CMUTs.
Regarding claim 4, Tyler discloses in [0074] wherein the CMUT transmits at, near or below 1MHz.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TYLER as applied to claims 1 or 9 above and further  in view of FUERST US 20150272494 A1 (Cited by Applicant).
Regarding claims 5 and 11, TYLER discloses the invention of claims 1 and 9 as discussed above but does not explicitly disclose that the processor implements a statistical model to predict, based on received ultrasound signal, whether a seizure will occur in the brain. 
However, FUERST teaches in [0019-0023] that it was knonw in the prior art  to use statistical methods to predict whether a seizure will occur based on a previous known state or condition, the statistical model is implemented by a processor [0074]. Since the system of TYLER diagnoses occurrence of seizure, a person of ordinary skill in the art at the time of filing the claimed invention would have found it obvious to apply previous known state or condition based on received ultrasound signal in TYLER as input to a statistical model in the processor to form a brain advisory system as taught by FUERST, to provide a user with a more accurate warning system that allows for mitigation for an impending occurrence of a seizure based on a previous known state or condition.  
Claims 6-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over TYLER as applied to claims 1 or 9 above and further  in view of ZHANG et al., "Non-invasive imaging of epileptic seizures in vivo using photoacoustic tomography" hereinafter "ZHANG".
Regarding claims 6-8 and 12-15, Tyler discloses the invention of claims 1 and 9 as discussed above, but does not explicitly disclose limitation of claims 6-8 and 12-15. However, ZHANG in the same field of endeavor of non-invasive diagnosis of epileptic seizure teaches a system that transmits ultrasound radiation to the brain of a person (photoacoustic tomography “PAT” [abstract]), transmits infrared radiation from an optical transmitter to the brain [claims 6 and 12 ] , receives and detects ultrasound signal generated in the brain in response to the infrared radiation (see illustration Fig. 1 and associated discussion in page 1923-1924 and first full paragraph in page 1930 “laser beam at NIR” – [claims 7 and 13 ]), wherein determining brain function comprises determining oxygen saturation of the brain based on the received ultrasound signal, wherein the oxygen saturation of the brain is indicative of neural activity in the brain (see Discussion section in page 1928 – localization of seizure is due to increased blood oxygenation, “epileptic dip” corresponds to decrease in oxygenated hemoglobin in seizure focus, see also paragraph bridging page 1929-1930 and first full paragraph in page 1930 – [claims 8 and 14-15 ]).
In view of the teachings of ZHANG, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the system and method of TYER to include PAT imaging for diagnosis and localization of epileptic seizure using detected signals from the brain by CMUT transducers, in response to ultrasound signals generated in the brain in response to infrared radiation from optical transmitter, since ZHANG teaches that PAT imaging has the added advantage of high spatial and temporal resolution, accurate in localizing seizures and potential to map complete epilepsy circuitry due to capability to sample large areas of cortex simultaneous ([abstract] and discussion section). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120289869 A1 to TYLER discloses devices and method for modulating brain activity, [0096] photoacoustic tomography provides information about brain activity regarding blood flow and blood oxygenation, this data is used by a microprocessor to return instructions to fine tune ultrasound being delivered to the subject, wherein transducers include CMUT [0051] is pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793